DETAILED ACTION
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two or more collectors”, “two or more dispensing stations”, “electric locks” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown US 2013/0282163.
	Brown discloses an apparatus for handling and dispensing dose medication pouches comprising:
	(Re claim 1) “a control system for administration of data relating to storage location, drugs and use-by dates of the dose medication pouches as well as for controlling functions of the apparatus” (para 0069, 0017). “a drug cabinet comprising storage locations provided for the cassettes of dose medication pouches and extending through the drug cabinet from a filling side to a dispensing side (814,810 figure 8).”indicators on the filling side of the drug cabinet, for controlling the filling of the cassettes of dose medication pouches (para 0063). “a collector on the dispensing side of the drug cabinet, configured to collect the dose medication pouches from the cassettes of dose medication pouches placed in the storage locations, according to the data relating to the storage location, the drugs and the use-by dates” (835 figure 8). “a dispensing station, to which the collector is configured to transfer the dose medication pouches retrieved from the cassettes of dose medication pouches” (860 figure 8).
	(Re claim 2) “a labelling device and/or a printing device for marking the collected dose medication pouches with the desired administration data” (para 0070-0071).
(Re claim 3) “the dose medication pouches to be handled and dispensed are arranged in a long band of dose medication pouches in the cassettes of dose medication pouches, detaching the dose medication pouches to be taken from the cassettes of dose medication pouches and to be transferred to the dispensing station, from the other dose medication pouches in the band of dose medication pouches” (1310 figure 13, para 0082).
(Re claim 4) “the collector is configured to move in the horizontal and vertical directions along guide tracks on the dispensing side of the drug cabinet” (834, 832, 835 figure 8).
(Re claim 5) “a manipulator mounted to be movable in at least one direction in relation to the collector and swiveling in relation to at least one axis, comprising at least one pincher roll or a similar rotatable pulling means for pulling out the band of dose medication pouches from the cassette of dose medication pouches” (950, 1312, 1313 figure 9,13).
(Re claim 6) “the manipulator comprises a transfer grip into which,, the manipulator receives the dose medication pouch pulled out of the cassette of dose medication pouches” (1305, 1314 figure 13).
(Re claim 7) “the manipulator comprises a positioning sensor connected to the control system controlling the apparatus, for controlling the pulling out of the band of dose medication pouches” (1307 figure 13).
	(Re claim 9) “a discharge chute extending from the range of movement of the collector to the outside of walls of the drug cabinet, the dose medication pouches collected from the storage locations of the drug cabinet being guided along the discharge chute to be within reach of a user of the apparatus” (1302 figure 10, 13).
	(Re claim 10) “comprising doors on the filling side of the drug cabinet, openable and lockable by electric locks” (815 figure 8, claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Rob et al. US 2006/0136095.
Brown discloses the system as rejected above.
(Re claim 8) Brown does not disclose the collector comprises an industrial robot with an arm, the manipulator for dose medication pouches being provided at the end of the arm.
Rob teaches the collector comprises an industrial robot with an arm, the manipulator for dose medication pouches being provided at the end of the arm (318 figure 4).
It would have been obvious to one skilled in the art to modify the system of Brown to include that the collector comprises an industrial robot with an arm, the manipulator for dose medication pouches being provided at the end of the arm because it does not require the additional tracks and other systems needed by Brown.
(Re claim 11) Brown does not disclose the doors are made of glass or another transparent sheet material.
Rob teaches the doors are made of glass or another transparent sheet material (figure 1).
It would have been obvious to one skilled in the art to modify the system of Brown to include that the doors are made of glass or another transparent sheet material because it allows for inspection without having to open doors.

Claims 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Waugh et al. US 2010/0268380.
Brown discloses the system as rejected above.
(Re claim 12) Brown does not disclose the drug cabinet is formed of two or more mounted next to each other.

It would have been obvious to one skilled in the art to modify the system of Brown to include that the drug cabinet is formed of two or more mounted next to each other because it allows for easier expansion of the dispenser system.
(Re claim 13) “one door is provided for each module” (815 figure 8).
(Re claim 14) “each module comprises a rack with two or more shelves whose width is determined so that two or more cassettes of dose medication pouches are placeabie next to each other on the shelves” (figure 5,6).
(Re claim 15,16) Brown as modified by Waugh would include at least two collectors and at least two dispensing stations (figure 17; Waugh).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0126547, 8,342,400, 2013/0066463 and 2008/0302815.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204.  The examiner can normally be reached on Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3651



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3651